Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about March 1, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The evidence disproved the defense of justification beyond a reasonable doubt. Concur—Tom, J.P., Gonzalez, Sweeny, Catterson and Malone, JJ.